Case 1:19-cv-03428-LTB-MEH Document 1 Filed 12/05/19 USDC Colorado Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

                                              :
 Valerie L. Dille,                            :
                                              :
                                                Civil Action No.: ______
                     Plaintiff,               :
       v.                                     :
                                              :
 Equifax, Inc.; First National Bank of        :
                                                DEMAND FOR JURY TRIAL
 Omaha; Citibank NA; Discover Card            :
 Services, Inc.,                              :
                                              :
                     Defendants.              :
                                              :

                         COMPLAINT & JURY DEMAND

       For this Complaint, Plaintiff, Valerie L. Dille, by undersigned counsel, states

 as follows:

                                    JURISDICTION
       1.      This action arises out of Defendants’ repeated violations of the Fair

 Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”).

       2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in

 that Defendants transact business in this District and a substantial portion of the

 acts giving rise to this action occurred in this District.
Case 1:19-cv-03428-LTB-MEH Document 1 Filed 12/05/19 USDC Colorado Page 2 of 6




                                        PARTIES
        3.     Plaintiff, Valerie L. Dille (“Plaintiff”), is an adult individual residing

 in Castle Rock, Colorado, and is a “consumer” as the term is defined by 15 U.S.C.

 § 1681a(c).

        4.     Defendant, Equifax Information Services, Inc. (“Equifax”), is a

 Georgia business entity with an address of 1550 Peachtree Street N.W., Atlanta,

 Georgia 30309, operating as a consumer reporting agency as the term is defined by

 15 U.S.C. § 1681(a)(f) of the FCRA. Equifax is regularly engaged in the business

 of assembling, evaluating, and dispersing information concerning consumers for

 the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681(a)(d),

 to third parties.

        5.     Defendant, Professional Finance Company (“PFC”) is a Colorado

 business entity with a principal place of business located in Greeley, Colorado.

 PFC is a creditor who furnishes consumer information to Equifax.

        6.     Defendant, Red River Collection Company, Inc. (“Red River”) is a

 Colorado business entity with a principal place of business located in Denver,

 Colorado. Red River is a creditor who furnishes consumer information to Equifax.

                             FACTUAL ALLEGATIONS
        7.     In 2019, Plaintiff noticed that PFC and Red River were inaccurately

 and negatively reporting on her Equifax credit report.
Case 1:19-cv-03428-LTB-MEH Document 1 Filed 12/05/19 USDC Colorado Page 3 of 6




       8.     Specifically, PFC and Red River were reporting a debt belonging to

 Plaintiff as “Unpaid,” even though Plaintiff filed for bankruptcy in or around April

 of 2018.

       9.     Plaintiff’s PFC and Red River accounts should have been reporting as

 “Account Included in Bankruptcy.”

       10.    By letter dated July 8, 2019, Plaintiff sent a dispute letter to Equifax

 pertaining to the PFC account. Plaintiff’s letter explained that she previously filed

 for bankruptcy, and therefore the information is inaccurate and requested this be

 removed from her credit report.

       11.    Equifax sent Plaintiff a copy of her credit report and continued to

 report the PFC account as “Unpaid.”

       12.    Upon reviewing the credit report Equifax provided to Plaintiff,

 Plaintiff noticed the Red River account was also listing incorrectly.

       13.    By letter dated October 11, 2019, Plaintiff sent a dispute letter to

 Equifax pertaining to the Red River account. Plaintiff’s letter explained that she

 previously filed for bankruptcy, and therefore the information is inaccurate and

 requested this be removed from her credit report.

       14.    On or around November 21, 2019, Plaintiff pulled her credit report

 and the Red River account continued to report as “Unpaid.”
Case 1:19-cv-03428-LTB-MEH Document 1 Filed 12/05/19 USDC Colorado Page 4 of 6




       15.    After Plaintiff disputed and requested that the accounts be corrected,

 and in accordance with its standard procedures, Plaintiff believes and thereon

 alleges that Equifax did not evaluate or consider any of Plaintiff’s information,

 claims or evidence, and did not make any attempt to substantially or reasonably

 verify PFC and Red River’s representations regarding the accounts.

       16.     In the alternative, in the event that Equifax did forward notice of the

 dispute to PFC and Red River, they failed to conduct an adequate investigation into

 Plaintiff’s dispute and failed to properly update Plaintiff’s credit report.

                                COUNT I
          VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                15 U.S.C. § 1681, et seq. by DEFENDANTS

       17.    Plaintiff incorporates by reference all of the above paragraphs of this

 Complaint as though fully stated herein.

       18.    In the entire course of their actions, Defendants willfully and/or

 negligently violated multiple provisions of the FCRA in one or more of the

 following respects:

                  a. Equifax violated 15 U.S.C. § 1681e(b) by failing to implement

                       and/or follow “reasonable procedures to assure maximum

                       possible accuracy” of the information they publish in consumer

                       credit reports.
Case 1:19-cv-03428-LTB-MEH Document 1 Filed 12/05/19 USDC Colorado Page 5 of 6




                b. Equifax violated 15 U.S.C. § 1681i by failing to delete or

                    correct inaccurate information in Plaintiff’s credit file after

                    having received actual notice of such inaccuracies; by failing to

                    conduct lawful reinvestigation; by failing to forward all relevant

                    information to PFC and Red River; by failing to maintain

                    reasonable procedures with which to filter and verify disputed

                    information in Plaintiff’s credit file; and by relying upon

                    verification from a source it has reason to know is unreliable.

                c. PFC and Red River violated 15 U.S.C. § 1681s-2(b) by

                    willfully and/or negligently failing to conduct an investigation

                    with respect to the disputed information; by failing to review all

                    relevant information provided by the consumer reporting

                    agencies pursuant to section 1681i; and by failing to modify,

                    delete or permanently block the disputed information.

    19.   Defendants’ conduct, action and inaction was willful, rendering them

 liable for punitive damages in an amount to be determined by the Court pursuant to

 15 U.S.C. § 1681n. In the alternative, Defendants’ conduct was negligent, entitling

 Plaintiff to recover damages under 15 U.S.C. § 1681o.
Case 1:19-cv-03428-LTB-MEH Document 1 Filed 12/05/19 USDC Colorado Page 6 of 6




    20.      As a result of Defendants conduct, action and inaction, Plaintiff incurred

 actual damages in the form of loss of the ability to purchase and benefit from

 credit.

    21.      Plaintiff is entitled to recover costs and attorney’s fees from Defendants

 in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

 1681o.

                                PRAYER FOR RELIEF
           WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                   1. Statutory damages pursuant to 15 U.S.C. § 1681;

                   2. Attorney’s fees and costs pursuant to 15 U.S.C. § 1681;

                   3. Actual damages pursuant to 15 U.S.C. § 1681;

                   4. Punitive damages pursuant to 15 U.S.C. § 1681; and

                   5. Such other and further relief as may be just and proper.

                 TRIAL BY JURY DEMANDED ON ALL COUNTS

 Dated: December 5, 2019
                                          Respectfully submitted,

                                          By: /s/ Sergei Lemberg, Esq.
                                          Attorney for Plaintiff Valerie L. Dille
                                          LEMBERG LAW, L.L.C.
                                          43 Danbury Road, 3rd Floor
                                          Wilton, CT 06897
                                          Telephone: (203) 653-2250
                                          Facsimile: (888) 953-6237
                                          Email: slemberg@lemberglaw.com
